 


109 HR 2769 IH: To extend the temporary suspension of duty on 2 amino 5 sulfobenzoic acid.
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2769 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Clay introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend the temporary suspension of duty on 2 amino 5 sulfobenzoic acid. 
 
 
1.2 amino 5 sulfobenzoic acid 
(a)In generalHeading 9902.02.38 of the Harmonized Tariff Schedule of the United States (relating to 2 amino 5 sulfobenzoic acid) is amended by striking 12/31/2006 and inserting 12/31/2009.  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
